UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THESECURITIES EXCHANGE ACT OF 1934 Commission file number 0-8157 THE RESERVE PETROLEUM COMPANY (Name of small business issuer in its charter) Delaware 73-0237060 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6801 N. Broadway, Suite 300, Oklahoma CityOK 73116-9092 (Address of principal executive offices) (405) 848-7551 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNoT As of November 9, 2007, 162,525.64 shares of the Registrant’s $.50 par value common stock were outstanding. Transitional Small Business Disclosure Format (check one) YesoNoT PART 1 FINANCIAL INFORMATION THE RESERVE PETROLEUM COMPANY CONDENSED BALANCE SHEETS ASSETS (Unaudited) September30, December31, 2007 2006 Current Assets: Cash and Cash Equivalents $ 1,882,919 $ 1,321,707 Available for Sale Securities 10,249,792 7,473,252 Trading Securities 320,366 289,729 Refundable Income Taxes 52,547 Receivables 2,190,139 2,616,395 14,643,216 11,753,630 Investments: Equity Investments 451,741 440,480 Other 15,298 15,298 467,039 455,778 Property, Plant and Equipment: Oil and Gas Properties, at Cost Based on the Successful Efforts Method of Accounting Unproved Properties 1,044,082 842,872 Proved Properties 13,619,266 10,752,832 14,663,348 11,595,704 Less - Valuation Allowance & Accumulated Depreciation, Depletion and Amortization 7,447,597 6,630,682 7,215,751 4,965,022 Other Property and Equipment, at Cost 377,276 366,108 Less - Accumulated Depreciation & Amortization 234,339 203,219 142,937 162,889 7,358,688 5,127,911 Other Assets 321,036 312,758 $ 22,789,979 $ 17,650,077 See Accompanying Notes 2 THE RESERVE PETROLEUM COMPANY CONDENSED BALANCE SHEETS LIABILITIES AND STOCKHOLDERS’ EQUITY (Unaudited) September30, December31, 2007 2006 Current Liabilities: Accounts Payable $ 244,093 $ 107,426 Income Taxes Payable 112,951 Other Current Liabilities -Deferred Income Taxes and Other 451,648 582,062 808,692 689,488 Dividends Payable 318,585 230,879 Deferred Tax Liability 1,222,357 600,928 1,540,942 831,807 Stockholders’ Equity: Common Stock 92,368 92,368 Additional Paid-in Capital 65,000 65,000 Retained Earnings 20,839,079 16,407,036 20,996,447 16,564,404 Less - Treasury Stock, at Cost 556,102 435,622 20,440,345 16,128,782 $ 22,789,979 $ 17,650,077 See Accompanying Notes 3 THE RESERVE PETROLEUM COMPANY CONDENSED STATEMENTS OFOPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Operating Revenues: Oil and Gas Sales $ 4,102,884 $ 2,238,640 $ 9,889,003 $ 7,076,122 Other 123,513 54,070 360,235 101,856 4,226,397 2,292,710 10,249,238 7,177,978 Operating Costs and Expenses: Production 487,108 198,127 1,244,733 727,722 Exploration 139,413 9,274 142,266 388,554 Depreciation, Depletion, Amortization and Valuation Provisions 264,378 152,431 870,589 627,893 General, Administrative and Other 309,827 219,995 934,011 687,731 1,200,726 579,827 3,191,599 2,431,900 Income From Operations 3,025,671 1,712,883 7,057,639 4,746,078 Other Income, Net 153,785 195,533 446,252 447,827 Income Before Income Taxes 3,179,456 1,908,416 7,503,891 5,193,905 Provision For Current Income Taxes 576,365 515,788 1,671,754 1,159,519 Provision For Deferred Income Taxes 312,521 (19,422 ) 422,990 278,183 Total Provision for Income Taxes 888,886 496,366 2,094,744 1,437,702 Net Income $ 2,290,570 $ 1,412,050 $ 5,409,147 3,756,203 Per Share Data: Net Income,Basic and Diluted $ 14.09 $ 8.63 $ 33.22 $ 22.96 Cash Dividends $ $ $ 6.00 $ 4.00 Weighted Average Shares Outstanding Basic and Diluted 162,582 163,539 162,835 163,602 See Accompanying Notes 4 THE RESERVE PETROLEUM COMPANY CONDENSED STATEMENTS OF CASH FLOW (Unaudited) Increase (Decrease) in Cash and Cash Equivalents Nine Months Ended September 30, 2007 2006 Net Cash Provided by Operating Activities $ 7,373,939 $ 3,632,506 Cash Flows from Investing Activities: Maturity of Available for Sale Securities 12,426,068 7,873,504 Purchase of Available for Sale Securities (15,202,608 ) (9,324,246 ) Property Dispositions 11,319 639,499 Property Additions (3,071,053 ) (1,809,881 ) Cash Distributions from Equity Investments 31,000 20,250 Net Cash Applied to Investing Activities (5,805,274 ) (2,600,874 ) Cash Flows from Financing Activities: Payments of Dividends (886,973 ) (598,070 ) Purchase of Treasury Stock (120,480 ) (16,720 ) Cash Applied to Financing Activities (1,007,453 ) (614,790 ) Net Change in Cash and Cash Equivalents 561,212 416,842 Cash and Cash Equivalents, Beginning of Period 1,321,707 704,121 Cash and Cash Equivalents, End of Period $ 1,882,919 $ 1,120,963 Supplemental Disclosures of Cash Flow Information: Cash Paid During the Periods For: Interest $ 3,750 $ 3,750 Income Taxes $ 1,507,059 $ 1,334,100 See Accompanying Notes 5 THE RESERVE PETROLEUM COMPANY NOTES TO CONDENSED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) Note 1 –
